COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


 BREANN WATERHOUSE and ROBERT §                                    No. 08-21-00108-CV
 WATERHOUSE,
                                   §                                  Appeal from the
                       Appellants,
                                   §                           205th Judicial District Court
 v.
                                   §                             of El Paso County, Texas
 STEPHANIE HARRISON and FNU GOFIT,
 A/K/A CHARLES D. HARRISON,        §                               (TC# 2021DCV0998)

                                Appellees.         §

                                           JUDGMENT

       The Court has considered this cause on the record and concludes the appeal should be

dismissed for want of jurisdiction. We therefore dismiss the appeal for want of jurisdiction. We

further order that Appellees recover from Appellants pay all costs of this appeal, and this decision

shall be certified below for observance.

       IT IS SO ORDERED THIS 24TH DAY OF OCTOBER, 2022.


                                              YVONNE T. RODRIGUEZ, Chief Justice

Before Rodriguez, C.J., Palafox, and Alley, JJ.